DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Kerrigan on 8/4/2022.
The application has been amended as follows:

Claim 1:
A joining system comprising an annular member of metallic material and a fitting member of metallic material to be fitted into an inside space of the annular member 
wherein an axis of the fitting member is extended in a thickness direction when the fitting member is fitted into the inside space of the annular member, the thickness direction being a direction of the thickness of the annular member,
wherein a contour of an inside face of the annular member is formed slightly smaller than a contour of an outside face of the fitting member in a section in an orthogonal direction, the inside face being a border of the annular member on the inside space, the orthogonal direction being a direction perpendicular to the thickness direction,
wherein the fitting member is provided with a fitting protrusion on the outside face, wherein the fitting protrusion extends outward of the outside face and the fitting protrusion is for being applied into a surface not-joined portion when the fitting member is fitted into the inside space at a predetermined depth, and wherein the surface not-joined portion is a gap which would be between the fitting member and the annular member and [[is]] would be produced adjacent to a surface of the annular member on a side in which the fitting member is to be inserted by fitting the fitting member into the inside space, if not for the fitting protrusion,
wherein the annular member is provided with an annular protrusion on the inside face, wherein the annular protrusion extends toward the inside space from the inside face and the annular protrusion is for being applied into an end not-joined portion when the fitting member is fitted into the inside space at the predetermined depth, and wherein the end not-joined portion is a gap which would be between the fitting member and the annular member and [[is]] would be produced adjacent to an end portion of the outside face of the fitting member existing in the inside space by fitting the fitting member into the inside space, if not for the annular protrusion,
wherein the fitting member includes a top face and an opposing bottom face, such that the fitting member and the annular member are configured to be joined in a solid phase over an entire length of the outside face of the fitting member from the top face to the bottom face when the fitting member is fitted into the inside space,
wherein the contour of the inside face of the annular member is between the annular protrusion and the surface not-joined portion, and
wherein the contour of the outside face of the fitting member is between the fitting protrusion and the end not-joined portion.

Claim 3:
The joining system of claim 1,
wherein the annular member has an end portion receiver for receiving the end portion when the fitting member is fitted into the inside space at the predetermined depth, and
wherein the end portion receiver is formed to produce a pocket between the end portion receiver and the end portion when the fitting member is fitted into the inside space at the predetermined depth.

Claim 5:
A manufacturing method of a joined member, comprising:
a step of providing the joining system of claim 1;
a pressurization step of pressurizing the fitting member and the annular member until the fitting member is fitted into the inside space at the predetermined depth; and
a current supplying step of supplying a current to a contact portion between the fitting member and the annular member during the pressurization step;
wherein are joined in solid phase along the contact portion in the pressurization step and the current supplying step so as to produce the joined member 

Claim 6:
The joining system of claim 1,
wherein an angle between the outside face assuming that there is no fitting protrusion and an outside face of the fitting protrusion is in a range of 14 degrees to 20 degrees.

Claim 7:
The joining system of claim 1,
wherein an angle between the inside face assuming that there is no annular protrusion and an outside face of the annular protrusion is in a range of 14 degrees to 20 degrees.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yamamoto et al. is considered the closest art of record. However, Yamamoto does not disclose a joining system wherein a contour of an inside face of the annular member is formed slightly smaller than a contour of an outside face of the fitting member in a section in an orthogonal direction, wherein the fitting member is provided with a fitting protrusion on the outside face, wherein the fitting protrusion extends outward of the outside face and the fitting protrusion is for being applied into a surface not-joined portion as claimed, and wherein the annular member is provided with an annular protrusion on the inside face, wherein the annular protrusion extends toward the inside space from the inside face and the annular protrusion is for being applied into an end not-joined portion. Yamamoto has fitting protrusion (324) on an outside face (322) and a annular protrusion (314) on an inside face (312), but in this case the inside face (312) of the annular member is formed slightly larger, not smaller, than a contour of the outside face (322) of the fitting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726